Citation Nr: 0609262	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  When the case was 
before the Board in January 2005, it was remanded for further 
development of the record.  It has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran holds an advanced degree and worked as a 
chiropractor for approximately 22 years.

2.  The veteran's disabilities are major depression, 
disability of the lumbosacral spine and sick sinus syndrome 
status-post pacemaker placement.

3.  The impairment from the major depression most nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 

4.  The low back disability is primarily manifested by 
limitation of motion; the limitation of motion does not more 
nearly approximate severe than moderate; and forward flexion 
is not limited to 30 degrees or less.

5.  The sick sinus syndrome has been asymptomatic since the 
placement of a pacemaker.

6.  The veteran's permanent disabilities do not preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his age, education, and 
occupational history.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4, including §§ 4.15, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
supplemental statements of the case, letters dated in January 
2002, February 2002, and February 2005 from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
a permanent and total rating for pension purposes, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that a permanent and total 
rating for pension purposes is not warranted.  Consequently, 
no effective date will be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.

The record reflects that all pertinent medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in July 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The RO has rated the veteran's disabilities as follows: 
depression, 30 percent disabling; disability of the 
lumbosacral spine, 20 percent disabling; and sick sinus 
syndrome, 10 percent disabling.  The combined evaluation for 
pension purposes is 50 percent.  

In January 2002, the veteran applied for pension benefits, 
arguing that he was unable to work.  He identified problems 
with each of the three above-mentioned disabilities.  The 
veteran indicated that he completed four years of college and 
that he last worked in December 1999 at a retail gift store.

The medical evidence of record indicates that the veteran was 
seen in July 2001 at the VA Health Care System in Pittsburgh, 
Pennsylvania, for low back pain.  He was diagnosed with 
intercostal neuralgia versus muscle spasm.  X-ray studies 
were unrevealing.

An October 2001 VA progress note states that the veteran 
reported getting depressed again.  He denied suicidal 
ideation but stated that he occasionally gets very anxious.  
He was also noted to have a history of sick sinus syndrome 
with pacemaker.  

A November 2001 VA progress note states that the veteran was 
seen for anxiety, irritability, and being overwhelmed by 
situational stressors.  The veteran indicated that he is 
trained as a chiropractor but left his practice about four 
years ago and now works on and off.  He stated that he had a 
gambling problem in the past but quit and is drinking more 
than he used to but does not feel it to be a major problem.  
Affect and mood were anxious.  Sweating of palms and 
tremulousness were noted.  Insight and judgment were fair.  
The diagnostic impression was rule out generalized anxiety 
disorder, rule out panic disorder, and rule out cyclothymia.  
The Global assessment of functioning (GAF) score was 65.  

A December 2001 VA progress note states that the veteran's 
mood was depressed and irritable.  His speech was relevant 
and coherent.  Affect was depressed.  There were no 
hallucinations and delusions and the veteran denied suicidal 
or homicidal ideology.  The diagnosis was major depressive 
disorder.  Another December 2001 progress note states that 
the veteran was severely depressed, and that he felt unable 
to care for his family.  The veteran reportedly was 
interested in teaching, probably at the high school or 
technical school level.

The report of a March 2002 VA X-ray study states that no 
evidence of fracture, subluxation, or dislocation of the 
lumbosacral spine was seen.  The impression was mild 
degenerative changes of the lumbosacral spine, with 
degenerative disc disease at the L4-5 and L5-S1 
intervertebral spaces.  There was also mild to moderate left 
convex rotoscoliosis of the lumbar spine.  The report of a 
March 2002 chest X-ray notes the presence of a cardiac 
pacemaker.

According to a March 7, 2002, VA examination report, the 
veteran reported having four episodes of severe depression 
during his life.  The fourth episode was reportedly one year 
earlier when he had just lost his home, his business, and his 
profession as a chiropractor.  He stated that in 1997 he 
decided to leave his chiropractic practice and go into the 
craft/gift store business with his wife.  However, the gift 
shop failed and created money problems.  The veteran reported 
being unable to work as a chiropractor because of back pain.  
As a result he had lost his home.  He also reported alcohol 
use and gambling problems.  The veteran reported feeling 
exhausted but unable to sleep without alcohol.  He was also 
irritable and had an overwhelming sense of hopelessness.  The 
veteran said that he drinks six to eight mixed drinks at 
night in order to sleep.  There was also an extensive history 
of excessive drinking, which was continuing at the present 
time.  Upon examination the veteran was alert and oriented.  
There were no signs or symptoms of psychosis.  Mood was 
depressed.  Affect was blunted to the point of being 
flattened.  The diagnoses were major depressive disorder, 
recurrent; alcohol dependence, active; pathological gambling, 
in short-term remission; and mixed personality disorder with 
passive-dependent and narcissistic aspects noted.  Although 
medication was recommended, the veteran reportedly had not 
been taking any.  The examiner opined that if the veteran 
were on medication and not using alcohol, his depression 
would improve and he would be considered employable.  
However, the examiner stated that at the time of the 
examination, the veteran's depression was sufficiently severe 
to render the veteran unemployable.

The veteran also underwent a VA exam on March 29, 2002; 
however, the report of that exam does not contain an opinion 
regarding the veteran's employability.

In his substantive appeal, received in January 2003, the 
veteran reported that he was seeking benefits based on 
unemployability.  In this regard, he stated that substantial 
gainful employment is dependent on acute episodes of 
depression in addition to the anxiety that any potential 
employment would end if acute episodes of depression were to 
occur.  The veteran indicated that he has had such acute 
episodes of depression since 1968.  

A March 2003 VA examination report notes that the veteran had 
been on medication for his depression since February 2003 and 
had not had any recent hospitalizations.  The veteran 
indicated that he had been teaching for nine of the last 
twelve months.  He would not specify whether it was full- or 
part-time work but stated that it was "on the basis of 
ability."  He also stated that over the past couple of weeks 
he dropped back to part-time teaching and would decide how 
much to continue.  He described his symptoms by saying, 
"everything is pretty quiet right now."  He said that he 
was taking things on a day-to-day basis and there was 
"nothing special one way or the other."  He said that he 
works part-time when he feels that he can.  He indicated that 
he is anxious about having another depressive episode.  The 
veteran reportedly worked and attended school after the 
military.  In 1979, he obtained his Doctor of Chiropractic 
Medicine degree and worked as a chiropractor for 
approximately 22 years.  He stated that he and his wife then 
had a gift and craft store for about four years but that 
recently he has been teaching.  The veteran indicated that he 
began binge drinking while in service; he claims that his 
last binge occurred in November or December 2001.  He claims 
to have been drinking only one to two drinks per week over 
the past nine months.  Upon examination his thoughts were 
logical and coherent.  When asked to rate his depression, he 
stated that it was 4/10; he rated his anxiety as 3/10, with 
10 being the most severe.  He denied hallucinations, 
delusions, and any suicidal or homicidal ideation.  He stated 
that he typically maintains his personal hygiene but may go 
for one to two days without showering, at times.  He was 
fully oriented.  His speech was logical and coherent.  He 
reported some memory difficulties.  There was no evidence of 
impaired impulse control.  The diagnostic impression was 
recurrent major depression, mild to moderate; and alcohol 
dependence, in partial remission.  The GAF score, solely due 
to major depressive symptoms, was 60.  The examiner opined 
that the veteran, "will likely be able to return to full-
time employment as his symptoms lessen."  

The report of a June 16, 2005, VA exam notes that the veteran 
reported having daily back pain which starts as a general 
dull ache in the morning and will worsen throughout the day.  
As the pain worsens, it becomes sharp and he has back spasms.  
He has pain that travels to the left buttock that will last 
all day.  He has flare-ups one to two times a week.  He 
denied any incontinence.  The increased pain will cause 
decreased function although he can still get up to go to the 
restroom.  He denied bowel or bladder incontinence.  He does 
not use a cane, crutches, or a brace.  He can walk steadily.  
He indicated that no doctor had recommended bed rest.  

On exam there was no significant tenderness on palpation.  As 
noted on a previous X-ray study, he has a moderate convex 
rotoscoliosis of the lumbar spine.  Otherwise there was no 
deformity, swelling, or redness.  Forward flexion was from 
zero to 45 degrees.  Increased pain began at 45 degrees.  
Lateral flexion was from zero to 30 degrees to the left and 
to the right, with pulling and muscle spasms at 30 degrees on 
each side.  Rotation was from zero to 30 degrees, 
bilaterally, with pulling and spasms at 30 degrees, 
bilaterally.  Backward extension was from zero to 10 degrees.  
He could not extend beyond this point due to increased pain.  
Straight leg raises were positive for increased lower back 
pain without radiation.  Goldthwaite's sign was negative.  
Reflexes were normal.  Lower extremity muscle strength was 
equal bilaterally.  There was no abnormal mobility or 
guarding on forced motion.  The most limiting factor was pain 
with repetitive range of motion; although range of motion in 
degrees did not change with repetitive movement.  The veteran 
stated that during episodes of flare-ups his depression 
worsens and he has decreased functional ability.  The 
examiner opined that it appeared likely that during flare-ups 
of pain in the lower back, the veteran would be limited in 
his ability to perform repetitive range of motion (although 
this was not the case during the exam).  There was no 
ankylosis or difficulty ambulating.  

The diagnoses were chronic pain, degenerative changes with 
degenerative disc disease of the lumbar spine, and anterior 
spur noted at L4-5 and S1.  The examiner stated that this, 
"condition apparently does not prevent the veteran from 
working but the requirements of his job do cause increased 
pain due to prolonged standing and walking as part of his job 
as a part-time teacher.  He does not seem like he would be a 
candidate for physical employment requiring lifting due to 
his lower back pain."

A June 24, 2005, VA exam disclosed the absence of symptoms of 
dizziness, syncope, shortness of breath, or chest pain.  EKG 
study showed a sinus rhythm and no electronic pacemaker 
activity noted.  The examiner stated that since the implant 
of the pacemaker, the veteran had had no symptoms and there 
was no sign of cardiac decompensation.  The examiner opined 
that the veteran's physical activity was not restricted due 
to his pacemaker.  The examiner assessed the veteran's 
activity level around 10 METs.  The examiner also stated that 
there should not be any restriction in the veteran's physical 
activity or obtaining any employment due to his cardiac 
capacity or any physical capacity.

Analysis

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  In 
essence, in determining pension entitlement, VA must ensure 
that an appropriate rating is assigned for each disability of 
record; apply both the average person or objective test and 
the unemployability or subjective test; and then, if the 
benefit still may not be awarded, to determine whether an 
extra-schedular basis for entitlement exists.

The average person (or objective) standard mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 U.S.C.A. § 1502(a)(1); 38 
C.F.R. § 4.15.

The unemployability (or subjective) test mandates that where 
it is shown that a claimant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and it is 
shown that they are permanent in nature, a determination 
should be made whether such disabilities render him or her 
incapable of substantially gainful employment.  38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.16(a), 4.17.

The percentage requirements provided by 38 C.F.R. § 4.16(a) 
are that if there is only one disability, the disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

If the veteran does not meet either of the above tests, then 
a determination is required as to whether he should be 
granted entitlement to a permanent and total rating on an 
extra-schedular basis, pursuant to the provisions of 38 
C.F.R. 38 U.S.C.A. § 3.321(b)(2), because he or she is 
unemployable by virtue of age, occupational background and/or 
other related factors.


I.  Objective Test

The Board will first discuss the objective test.  In this 
case, the veteran is identified as having three disabilities, 
depression, disability of the lumbosacral spine, and sick 
sinus syndrome status-post pacemaker placement.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005). 

Depression

The General Rating Formula for Mental Disorders provides that 
a 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

The Board finds extremely probative the report of VA 
examination conducted in March 2003 in determining the 
propriety of the 30 percent rating assigned to the veteran's 
depression.  At that time the VA examiner reviewed the 
veteran's medical record and also examined the veteran, 
documenting the veteran's symptom history, past and present, 
as well as objective clinical findings on examination that 
date.  That report shows that the veteran is not unemployable 
due to his depression.  At the time of the examination the 
veteran reported no recent hospitalizations.  He also 
reported that he had been working as a teacher for nine of 
the last twelve months.  The veteran would not specify 
whether this was full-time work; but he stated that it was 
"on the basis of ability" and that over the past couple of 
weeks he dropped back to part-time teaching.  When asked to 
describe his symptoms, the veteran responded, "Everything is 
pretty quiet right now."  He stated that he was taking 
things on a day-to-day basis and there was "nothing special 
one way or the other."  He was currently on medication for 
his depression.  Importantly, the VA examiner stated that the 
veteran will likely be able to return to full-time employment 
as his symptoms lessen.  During the examination, the veteran 
was fully oriented, showed no deficit in his ability to 
attend to the needs of daily living, showed no evidence of 
impaired impulse control, and denied suicidal or homicidal 
ideation.  He also denied hallucinations or delusions.  There 
was also no evidence of inappropriate behavior, psychosis, 
delusions, or paranoia.  The report indicates an assigned 
global assessment of functioning score of 60.  

The March 2003 VA examination findings are largely consistent 
with, or show an improvement when compared with, VA 
outpatient records and the March 2002 VA examination report.  
These records and report show that the veteran had problems 
with alcohol and that he was not taking recommended 
prescription medication.  

In sum, the competent medical evidence shows that the veteran 
has a diagnosis of depression, the manifestations of which 
more nearly approximate the criteria for a 30 percent rating 
than those for a 50 percent rating.  Specifically, the 
veteran does not have circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, which are the criteria required for a 
50 percent rating.

The Board additionally acknowledges that the veteran has been 
diagnosed with alcohol dependence.  Such is currently shown 
to be in partial remission.  In any event, pension is not 
payable for disability resulting from willful misconduct.  38 
U.S.C.A. § 1521(a).  For pension purposes, alcohol abuse is 
considered the result of willful misconduct.  See 38 C.F.R. § 
3.301(c)(2), (3) (2005).  



Disability of the Lumbosacral Spine

The veteran's low back disability has been diagnosed as 
degenerative changes of the lumbosacral spine, degenerative 
disc disease at L4-5 and L5-S1, and left convex rotoscoliosis 
of the lumbar spine.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

In the original April 2002 rating decision, the veteran's 
disability of the lumbosacral spine was evaluated at 10 
percent for pension purposes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Then in an October 2000 rating 
decision, the RO increased the rating to 20 percent under 
Diagnostic Codes 5237.  

With respect to the former criteria, the medical evidence 
demonstrates that lumbosacral strain is not present, that the 
limitation of motion of the veteran's lumbar spine does not 
more nearly approximate severe than moderate, and that the 
disability does not more nearly approximate moderate 
intervertebral disc syndrome than severe intervertebral disc 
syndrome.  Moreover, there is no medical evidence of 
incapacitating episodes necessitating bedrest prescribed by a 
physician or medical evidence of any significant neurological 
impairment in either lower extremity.  Accordingly, the 
disability does not warrant more than the assigned evaluation 
of 20 percent under the former criteria.  

With respect to the current criteria, the Board notes that 
the medical evidence demonstrates that neither lumbosacral 
strain nor ankylosis of the thoracolumbar spine is not 
present, forward flexion of the lumbosacral spine was to 45 
degrees (pain beginning at 45 degrees), there is no bowel or 
bladder impairment, and there are no neurologic 
abnormalities.  While the veteran does experience increased 
pain due to repetitive motion, and the examiner stated that 
it would likely cause additional loss of range of motion 
during a flare-up, no additional loss of range of motion on 
repetitive motion occurred at the examination.  In any event, 
such potential additional limitation of motion would not be 
sufficient to limit forward flexion to 30 degrees or less.  
As such, the current evaluation of 20 percent, but no higher, 
is in order.

Sick Sinus Syndrome 

The veteran's sick sinus syndrome status post pacemaker 
placement is evaluated at 10 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7011, for pension purposes.  

Under that code a 10 percent rating is warranted if a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication is required.  A higher 
evaluation of 30 percent is warranted when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
there is evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there has been more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
of if there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for congestive heart failure; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7011 (2005)

At the June 2005 VA examination, the veteran's activity level 
was assessed at around 10 METs.  There was no evidence of 
dyspnea, fatigue, angina, dizziness, or syncope.  There was 
also no evidence that the veteran is taking continuous 
medication for his sick sinus syndrome.  Finally, the 
examiner stated that there should not be any restriction on 
the veteran's physical activity or employment due to his 
cardiac or physical capacity.  Accordingly, this disability 
is not more than 10 percent disabling under the schedular 
criteria.

The combined schedular evaluation for these disabilities is 
50 percent.  Thus, the veteran does not meet the objective 
standard for a permanent and total rating for pension 
purposes.

II.  Subjective Test

The Board next considers the subjective test.  The veteran 
does not have one disability ratable at 60 percent or more or 
a combination of disabilities ratable at 70 percent or more 
to warrant VA pension benefits pursuant to 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16(a), 4.17.  Thus, the Board will 
consider whether an extra-schedular basis exists for the 
grant of pension benefits.  38 C.F.R. §§ 3.321(b)(2); 
4.17(b).

The veteran was born in August 1948.  He has reportedly 
completed college and practiced as a chiropractor for 22 
years.  The competent medical evidence shows him to be 
functioning well and working at least part time as a teacher.  

The record contains four medical opinions regarding the 
employability of the veteran based upon his three 
disabilities.  First, the March 2002 VA examiner stated that 
if the veteran quit drinking and took medication for his 
depression, the veteran's depression would improve and he 
would be considered employable.  However, at the time of the 
exam the depression was so severe as to render him 
unemployable.  Second, the March 2003 VA examiner stated that 
the veteran was working part time and that the veteran 
recently resumed medication and therapy.  As such, the 
examiner opined that the veteran would likely be able to 
return to full-time employment as his symptoms lessened.  
Third, the June 2005 VA examiner noted that the veteran's 
back disability does not prevent him from working in so far 
as he is not required to do lifting.  The examiner 
acknowledged that the veteran does experience some increased 
pain due to prolonged standing and walking as part of his job 
as a teacher, but the medical evidence shows that this pain 
did not limit the veteran's ability to perform repetitive 
range of motion during the examination.  Finally, the June 
2005 heart examiner noted that the veteran was not restricted 
either in physical activity or employment due to his cardiac 
capacity or his physical capacity.

It is clear that the veteran is qualified by virtue of his 
education and occupational background to work in fields that 
do not require lifting and do not involve excessive stress.  
Moreover, the medical evidence shows that the veteran's 
depressive disorder has improved with treatment and is not of 
such a nature or severity to permanently preclude the veteran 
from obtaining or maintaining employment as a teacher or in 
another position for which he is qualified.  In sum, the 
preponderance of the evidence establishes that the veteran's 
qualifying disabilities are not sufficient to preclude all 
forms of substantially gainful employment consistent with his 
age, education and occupational background.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


